Citation Nr: 0115225	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, evaluated as 10 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for a 
left knee disability.



REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services



WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from February 1969 to April 
1971.  This matter comes on appeal from a February 1999 
decision by the Reno VA Regional Office which confirmed the 
10 percent evaluation assigned for internal derangement of 
the right knee and granted service connection and assigned a 
noncompensable evaluation for left knee pain due to overuse.


FINDINGS OF FACT

1.  Internal derangement of the right knee is manifested by 
subjective complaints of intermittent pain, weakness, and 
swelling, without clinical evidence of limitation of motion 
or other functional impairment, or x-ray evidence of 
degenerative changes.

2.  The service-connected left knee disability is manifested 
by subjective complaints of aching pain, locking, and 
swelling, without clinical evidence of limitation of motion 
or other functional impairment, or x-ray evidence of 
degenerative changes.


CONCLUSIONS OF LAW

1.  An increased rating for internal derangement of the right 
knee, evaluated as 10 percent disabling, is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 
5261 (2000).

2.  An initial evaluation of 10 percent for a left knee 
disability is warranted. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5257, 5260, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2; Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and evaluating functional impairment 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. § 
4.10; Schafrath, 1 Vet. App. 589.  In any case, with 
particular regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
will result in the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

38 C.F.R. § 4.71, Plate II, reflects that normal flexion and 
extension of the knee is from 0 to 140 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.


Analysis

The record includes the transcript of a personal hearing held 
at the RO in September 2000, VA outpatient clinic records, 
and the reports of orthopedic examinations conducted by or at 
the behest of VA in June and October 1998 and in November 
2000. 

A review of the above evidence discloses that the veteran has 
complained of intermittent pain, weakness, and swelling of 
the right knee. He has provided a history of right knee 
surgery in 1973 and is said to take over-the-counter 
medication for symptomatic relief. His knee condition did not 
affect his employment as a property manager, but did preclude 
some recreational activities. Most recently, on examination 
in November 2000, there was no clinical evidence of 
limitation of motion or other functional impairment of the 
right knee. Mild atrophy of the right thigh was evident. X-
rays of the right knee at that time showed no evidence of 
degenerative changes, although previous x-rays reportedly 
revealed osteochondritis dessicans and minimal degenerative 
changes. Given the extent of the demonstrated degree of right 
knee impairment, the Board finds that the preponderance of 
the evidence is against his claim for an evaluation greater 
than 10 percent for the service-connected right knee 
disability under the applicable diagnostic codes. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Codes 5257, 5260, 5261. In addition, the Board finds that the 
veteran has not exhibited any additional functional loss to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The 10 percent evaluation currently assigned is 
based on the veteran's subjective complaints. The Board finds 
that the veteran has evidenced no objective manifestations of 
functional impairment, such as atrophy, weakness, 
incoordination, swelling or deformity. Based on the 
foregoing, the Board finds that a higher rating based on 38 
C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

With respect to the service-connected left knee disability, 
the veteran has reported aching pain, locking, and swelling. 
Again, the November 2000 VA examination was negative for 
clinical evidence of limitation of motion or other functional 
impairment of the left knee. Notwithstanding that an MRI of 
the left knee performed in December 1998 showed changes 
indicative of a possible partial tear of the anterior 
cruciate ligament, x-rays of the left knee in November 2000 
were essentially normal. Therefore, an initial compensable 
evaluation for the service-connected left knee disability 
under the appropriate diagnostic codes is not warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Codes 5257, 5260, 5261. Given the veteran's 
repeated complaints of aching pain and other symptomatology, 
however, a basis is present for an initial evaluation of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, 4.59. The benefit of 
the doubt has been resolved in the veteran's favor to this 
extent. 38 U.S.C.A. § 5107. As objective manifestations of 
measurable functional impairment due to these symptoms is not 
shown, an evaluation greater than 10 percent is not in order.











ORDER

Entitlement to an increased rating for internal derangement 
of the right knee is denied.

Entitlement to an initial compensable evaluation for a left 
knee disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

